       Case 4:18-cv-00580-JAS Document 16 Filed 03/07/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Carol Hale,                                      No. CV-18-00580-TUC-JAS
10                 Plaintiff,                         ORDER
11   v.
12   CHG Employee Holding LLC, et al.,
13                 Defendants.
14
15   In accordance with the Joint Stipulation (Doc. 15) to Dismiss Pursuant to Fed. R. Civ. P.
16   41(a)(1)(A)(ii) filed on March 7, 2019, this action is hereby dismissed without prejudice.
17   The Clerk of the Court shall close the file in this case.
18   It is SO ORDERED.
19
20         Dated this 7th day of March, 2019.
21
22
23
24
25
26
27
28
